

EXHIBIT 10.1
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 26th day of
October, 2009 (the “Effective Date”), by and between Richard K. Matros (“Mr.
Matros”) and Sun Healthcare Group, Inc., a Delaware corporation (“Sun” or
“Company”).
 
WHEREAS, Mr. Matros has served as the Chairman of the Board of Directors and
Chief Executive Officer (“CEO”) of Sun since November 2001;
 
WHEREAS, Sun and Mr. Matros are parties to that certain Amended and Restated
Employment Agreement dated December  17, 2008 (the “Existing  Agreement”); and
 
WHEREAS, this Agreement replaces and supersedes the Existing Agreement in its
entirety.
 
NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Mr. Matros and Sun agree as follows:
 
Section 1:    Term of Employment.  Sun agrees to employ Mr. Matros and Mr.
Matros agrees to accept employment with Sun, subject to the terms and conditions
of this Agreement. Unless earlier terminated pursuant to the provisions of
Sections 4 and 5 hereof, the initial term of employment of Mr. Matros under this
Agreement is for a period of three (3) years, commencing on the Effective Date,
and terminating on the third anniversary of the Effective Date.  On the first
anniversary of the Effective Date, and on each anniversary of the Effective Date
thereafter, this Agreement shall be renewed for a one (1) year period (the
period from and after the Effective Date until the termination of this
Agreement  is referred to as the “Term”) unless (i) earlier terminated pursuant
to the provisions of Sections 4 and 5 hereof, or (ii) written notice of
non-renewal is given by either party to the other at least 60 days prior to the
anniversary of the Effective Date occurring in any given year, in which case
this Agreement shall be terminated on anniversary of the Effective Date
occurring in the second year following the year in which such notice of
non-renewal was provided.  Notwithstanding the foregoing, the Term shall
terminate, at the latest, on the tenth anniversary of the Effective Date.
 
Section 2:   Duties and Responsibilities.  Mr. Matros is employed as CEO and is
engaged as Chairman of the Board of Directors of Sun (“Board of
Directors”).  During the Term, Mr. Matros shall devote his full employment time,
efforts, skills and attention exclusively to advancing and rendering profitable
the business interests of Sun, its direct and indirect subsidiaries and their
lines of business; provided, however, that to the extent the following
activities do not materially interfere or conflict with his duties and
responsibilities hereunder and as imposed by applicable laws, rules and
regulations, Mr. Matros may (i) continue to serve as a member of the boards of
directors of the companies previously disclosed in writing to the Board of
Directors, (ii) engage in charitable, civic and religious affairs and (iii) with
the prior written consent of the Board of Directors, serve as a member of the
board of directors of other companies, subject to the provisions of Sun’s
Governance Guidelines, as in effect from time to time.  Mr. Matros agrees to
report to and render such services, commensurate with his positions as Chairman
or CEO, as the Board of Directors may from time to time reasonably direct.  In
the event that Mr. Matros serves

--------------------------------------------------------------------------------


as director or senior executive officer of one or more direct or indirect
subsidiaries of Sun, he shall do so without additional compensation.
 
Section 3:    Compensation, Benefits and Related Matters.
 
 
a.
Annual Base Salary.  Sun shall pay during the Term to Mr. Matros a base salary
at an annual rate of $875,000 (“Base Salary”), such salary to be payable in
accordance with Sun’s customary payroll practices (but not less frequently than
monthly).  Annually during the Term, on or prior to each anniversary of the
Effective Date, the Board of Directors or the Compensation Committee of the
Board of Directors (the “Compensation Committee”) shall review Mr. Matros’
annual base salary for possible merit increases in its sole discretion, and any
increase in Mr. Matros’ annual base salary rate shall thereafter constitute
“Base Salary” for purposes of this Agreement.

 
 
b.
Cash Bonus/Incentive Compensation. In addition to the Base Salary provided for
in Section 3(a) above, Mr. Matros shall be entitled to receive an annual bonus
(“Bonus”) in accordance with the Sun Healthcare Group, Inc. Executive Bonus Plan
(the “Plan”), as it may be amended from time to time by the Compensation
Committee; provided, however, that no amendment shall be effective if it reduces
the percentage of Base Salary that would constitute the target amount of the
Bonus as compared to the prior year, unless such amendment has been agreed to in
writing by Mr. Matros.  The Bonus shall be payable at the same time as other
annual bonuses are paid to senior management personnel with respect to that
fiscal year.  Notwithstanding the foregoing, but subject to the provisions of
Section 5, in order to have earned and to be paid any such Bonus, Mr. Matros
must be employed by Sun on the date of such payment.

 
 
c.
Restricted Stock and Options.  Mr. Matros shall participate in such restricted
stock and option plans of the Company as are made available generally to senior
executive officers of the Company.  Any grants under such plans shall be made by
the Board of Directors (or appropriate committee thereof) in its sole discretion
and such plans are subject to change during the Term at the sole discretion of
the Company.

 
 
d.
Retirement and Benefit Plans.  During the Term, Mr. Matros shall be entitled to
participate in all retirement plans, health benefit programs, insurance programs
and other similar employee welfare benefit arrangements available generally to
senior executive officers of Sun from time to time.  Such plans, programs and
arrangements are subject to change during the Term at the sole discretion of the
Company.

 
 
e.
Paid Time Off.  During the Term, Mr. Matros shall be entitled to paid time off
in accordance with Sun’s policy for senior executive officers.

 
 
f.
Indemnification Liability/Insurance.  Mr. Matros shall be entitled to
indemnification by Sun to the fullest extent permitted by applicable law and the

 
2
 

--------------------------------------------------------------------------------

 


 
charter and bylaws of Sun.  In addition, Sun shall maintain during Mr. Matros’
employment customary director’s and officers’ liability insurance and Mr. Matros
shall be covered by such insurance.

 
 
g.
Taxes.  All compensation payable to Mr. Matros shall be subject to withholding
for all applicable federal, state and local income taxes, occupational taxes,
Social Security and similar mandatory withholdings.

 
 
h.
Expenses.  Mr. Matros shall be entitled to reimbursement for expenses incurred
by him in connection with the discharge of his duties hereunder.  All such
expense reimbursement shall be subject to and shall be submitted, documented and
paid in accordance with the expense reimbursement policies of the Company, as
such policies may change from time to time.  Mr. Matros agrees that he will
provide such documentation to the Company promptly after expenses are incurred.

 
 
Section 4:  Termination.  Sun may, at any time, in its sole discretion,
terminate Mr. Matros as Chairman and CEO and from all other positions with Sun
and its direct and indirect subsidiaries; provided, however, that Sun shall
provide Mr. Matros with at least five (5) business days prior written notice of
such termination and shall make the payments associated with such termination in
accordance with Section 5.  Notwithstanding any provision in Section 1 hereof,
the Term shall end on the date of Mr. Matros’ termination of employment in
accordance with this Agreement.
 
 
a.
Termination by Sun for “Good Cause.”  Sun may at any time, by written notice to
Mr. Matros at least five (5) business days prior to the date of termination
specified in such notice and specifying the acts or omissions believed to
constitute Good Cause (as defined below), terminate Mr. Matros as Chairman and
CEO and from all other positions with Sun and its direct and indirect
subsidiaries for Good Cause.  Sun may relieve Mr. Matros of his duties and
responsibilities pending a final determination of whether Good Cause exists, and
such action shall not constitute Good Reason (as defined below) for purposes of
this Agreement.  Payment to Mr. Matros upon a termination for Good Cause is set
forth in Section 5(a).  “Good Cause” for termination shall mean any one of the
following:

 
 
1.
Any felony criminal conviction (including conviction pursuant to a nolo
contendere plea) under the laws of the United States or any state or other
political subdivision thereof which, in the sole discretion of the Board of
Directors, renders Mr. Matros unsuitable for the position of either Chairman or
CEO;

 
 
2.
Any act of financial malfeasance or financial impropriety, as determined by the
Board of Directors in good faith;

 
 
3.
Mr. Matros’ continued willful failure to perform the duties reasonably requested
by the Board of Directors and commensurate with his positions as Chairman and
CEO (other than any such failure resulting from his incapacity due to his
physical or mental condition) after a written demand

 

 
 
3

--------------------------------------------------------------------------------

for substantial performance is delivered to him by the Board of Directors, which
demand specifically identifies the manner in which the Board of Directors
believes that he has not substantially performed his duties, and which
performance is not substantially corrected by him within ten (10) days of
receipt of such demand;
 
 
4.
Any material workplace misconduct or willful failure to comply with Sun’s
general policies and procedures as they may exist from time to time by Mr.
Matros which, in the good faith determination of the Board of Directors, renders
Mr. Matros unsuitable for the position of either Chairman or CEO;

 
 
5.
Any material breach by Mr. Matros of the provisions of this Agreement which has
not been cured by Mr. Matros thirty (30) days following delivery of notice to
Mr. Matros specifying such material breach, or the repetition of any such
material breach after it has been cured; or

 
 
6.
Any act of moral turpitude, as determined by the Board of Directors in good
faith.

 
 
b.
Termination by Sun without Good Cause.  Sun may at any time, by written notice
to Mr. Matros at least five (5) business days prior to the date of termination
specified in such notice, terminate Mr. Matros as Chairman and CEO and from all
other positions with Sun and its direct and indirect subsidiaries.  If such
termination is made by Sun other than by reason of Mr. Matros’ death, Disability
(as defined in Section 4(e)) or expiration of the Term, and Good Cause does not
exist, such termination shall be treated as a termination without Good Cause and
Mr. Matros shall be entitled to payment in accordance with Section 5(b).

 
 
c.
Termination by Mr. Matros for Good Reason.  Mr. Matros may, at any time at his
option within sixty (60) days following the initial existence of the
particular  event or condition that constitutes Good Reason (as defined below),
resign for Good Reason as Chairman and CEO and from all other positions with Sun
and its direct and indirect subsidiaries by written notice to Sun at least
thirty (30) days prior to the date of termination specified in such notice;
provided, however, that Sun has not substantially corrected the event or
condition that would constitute Good Reason prior to the date of
termination.  Payment to Mr. Matros upon a termination for Good Reason is set
forth in Section 5(b).  Mr. Matros’ continued employment shall not, by itself,
constitute consent to or a waiver of rights with respect to any circumstances
constituting Good Reason hereunder.

 
“Good Reason” shall mean the occurrence of any one of the following events or
conditions without Mr. Matros’ written consent:
 
(i)           A meaningful and detrimental reduction in Mr. Matros’ authority,
duties or responsibilities or a meaningful and detrimental change in his
reporting responsibilities;(ii)A material failure of Sun to comply with the
 
4
compensation provisions set forth in Sections 3(a) and 3(b) or benefits
provisions set forth in Sections 3(d) - 3(f) (collectively, the “Benefits”)
(other than a reduction of Benefits uniformly applicable to other members of
senior management); or (iii) A material relocation of Mr. Matros’ principal work
location from its current location in Orange County, California;
 
provided that Sun is provided with notice and opportunity to cure such breach
and Mr. Matros terminates his employment with Sun, in each case within the time
periods prescribed under this Section 4(c).
 
d.         
Voluntary Resignation.  Mr. Matros may, at any time at his option with thirty
(30) calendar days written notice to Sun, voluntarily resign without Good Reason
as Chairman and CEO and from all other positions with Sun and its direct and
indirect subsidiaries.  Payment to Mr. Matros upon his voluntary resignation
without Good Reason is set forth in Section 5(a).  Resignation from Sun shall
automatically constitute resignation from all positions of any subsidiary.

 
e.         
Death or Disability.  Mr. Matros’ employment under this Agreement and the Term
shall terminate automatically as of the date of Mr. Matros’ death.  Sun may, at
any time by written notice to Mr. Matros at least five (5) business days prior
to the date of termination specified in such notice, terminate Mr. Matros as
Chairman and CEO and from all other positions with Sun and its direct or
indirect subsidiaries by reason of his Disability.  “Disability” shall mean any
physical or mental condition or illness that prevents Mr. Matros’ from
performing his duties hereunder in any material respect for a period of 120
substantially consecutive calendar days, as determined by a physician selected
by Sun or, if Mr. Matros is incapacitated, reasonably acceptable to the Director
of Medicine or equivalent senior physician at Hoag Hospital.  Payment to Mr.
Matros upon his termination by reason of his death or Disability is set forth in
Section 5(a).

 
Section 5:   Payments Upon Termination.
 
 
a.
Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability.  In the event of termination of employment during the Term
pursuant to Sections 4(a), 4(d) or 4(e), Mr. Matros, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
Mr. Matros’ separation from service with Sun (the “Severance Date”)  and any
accrued and unused paid time off through the Severance Date, which shall be paid
to Mr. Matros or his estate or beneficiary, as applicable, in a lump sum in cash
upon or promptly following (and in all events within 30 days after) the
Severance Date (collectively, the “Accrued Obligations”).  In addition, in the
case of a termination of employment pursuant to Sections 4(e), but not Sections
4(a) or 4(d), Mr. Matros or his estate shall be paid (i) any accrued and unpaid
Bonus for any prior fiscal year, which shall be paid to Mr. Matros or his estate
or beneficiary, as applicable, in a lump sum in cash at the time that annual
bonuses are paid to senior management personnel with respect to that fiscal
year, but in

 
 
 
5

--------------------------------------------------------------------------------

 
any event within seventy-five (75) days after the Severance Date, and (ii) a pro
rata portion (based on the number of days of employment in the fiscal year of
termination divided by 365 or 366, as applicable) of the Bonus, if any, for the
fiscal year in which the termination occurs, which shall be paid at the time
that annual bonuses are paid to senior management personnel with respect to that
fiscal year, but in any event within seventy-five (75) days after the conclusion
of the fiscal year to which such Bonus relates. Mr. Matros shall also receive
his vested benefits in accordance with the terms of Sun’s compensation and
benefit plans, and his participation in such plans and all other perquisites
shall cease as of the Severance Date, except to the extent Mr. Matros may elect
to continue coverage under any welfare benefit plans as required by Part 6,
Title I of the Employee Retirement Income Security Act of 1974, as amended. Upon
a termination under Section 4(a), 4(d) or 4(e), Mr. Matros shall not be entitled
to any compensation or benefits under this Agreement except as set forth in this
Section 5(a).
 
 
b.
Payment Upon Termination by Sun without Good Cause or by Mr. Matros for Good
Reason.  In the event of a termination of Mr. Matros’ employment during the Term
pursuant to Sections 4(b) or 4(c), subject to the provisions of Section 7(f):

 
 
1.
Mr. Matros shall be entitled to a severance benefit in an amount equal to (i)
Mr. Matros’ then current annual Base Salary multiplied by 2.25, plus (ii) any
accrued and unpaid Bonus for any prior fiscal year, plus (iii) a pro rata
portion of the Bonus for the fiscal year in which the termination occurs
(determined by multiplying the Bonus Mr. Matros would have received based upon
actual performance had his employment continued through the end of the fiscal
year by a fraction, the numerator of which is the number of days during the year
of termination that Mr. Matros is employed by the Company and the denominator of
which is 365 or 366, as applicable).  The amount payable pursuant to clause (i)
above shall be paid to Mr. Matros in a lump sum cash payment in the month
immediately following the month in which the Severance Date occurs.  The amount
payable pursuant to clause (ii) above shall be paid to Mr. Matros at the time
that annual bonuses are paid to senior management personnel with respect to the
applicable fiscal year, but in any event within seventy-five (75) days after the
Severance Date.  The amount payable pursuant to clause (iii) shall be paid to
Mr. Matros at the time that annual bonuses are paid to senior management
personnel with respect to the applicable fiscal year in which the Severance Date
occurs, but in any event within seventy-five (75) days after the conclusion of
such fiscal year.

 
 
2.
In the event such termination occurs on or within two years following the date
of a Change in Control, Mr. Matros shall not be entitled to the amount described
in Section 5(b)(1) above but shall instead be entitled to an amount equal to (i)
the sum of his then current annual Base Salary and his target Bonus for the then
current fiscal year multiplied by 2, plus (ii) any

 
 
6

--------------------------------------------------------------------------------

 

 
accrued and unpaid Bonus for any prior fiscal year, plus (iii) a pro rata
portion of the target Bonus for the fiscal year in which the termination occurs
(assuming the Company achieves 100% of the financial performance target or
targets for such fiscal year that are utilized in determining the amount of the
Bonus and determined by multiplying the amount Mr. Matros would have received
had his employment continued through the end of the fiscal year by a fraction,
the numerator of which is the number of days during the performance year of
termination that Mr. Matros is employed by the Company and the denominator of
which is 365 or 366, as applicable). The amounts payable pursuant to clauses (i)
and (iii) above shall be paid to Mr. Matros in a lump sum in the month
immediately following the month in which the Severance Date occurs. The amount
payable pursuant to clause (ii) above shall be paid to Mr. Matros at the time
that annual bonuses are paid to senior management personnel with respect to the
applicable fiscal year, but in any event within seventy-five (75) days after the
Severance Date.
 
 
3.
Mr. Matros’ participation in any other retirement and benefit plans and
perquisites shall cease as of the Severance Date, except Sun shall pay premiums
pursuant to COBRA for continuing coverage under Sun’s health plans for Mr.
Matros and his eligible dependents (as determined under Sun’s health plans), or,
at Mr. Matros’ option (which shall be communicated by written notice to Sun
prior to the month such election is to take effect), provide a separate cash
payment monthly equal to the amount of the COBRA premium until the earlier of
(i) the eighteen-month anniversary (or, in the case of a Change in Control
termination referred to in Section 5(b)(2) above, the twenty-four-month
anniversary) of the last day of the month in which the Severance Date occurs or
(ii) the date of Mr. Matros becomes eligible to participate in a plan of another
employer or (iii), as to any of his eligible dependents, the date on which the
eligible dependent becomes eligible to participate in a plan of another
employer.  Any cash payment due to Mr. Matros pursuant to this Section 5(b)(3)
shall be paid by Sun not later than the end of the month to which such payment
relates.

 
 
4.
Upon any such termination, Mr. Matros shall be entitled to receive any Accrued
Obligations payable to Mr. Matros as set forth in Section 5(a).

 
 
5.
Notwithstanding the foregoing, Mr. Matros’ right to receive the severance
payments described in this Section 5(b) shall be and is conditioned upon his
execution and delivery of (and not revoking) a general release in favor of Sun,
which shall not be inconsistent with the terms of this Agreement, and such other
documents and instruments as are reasonably required by Sun, each of which Mr.
Matros shall deliver to Sun within twenty-one (21) days following the Severance
Date.

7

--------------------------------------------------------------------------------


 
A termination of Mr. Matros’ employment during the Term without Good Cause
(other than by reason of his death or Disability) within six (6) months
preceding a Change in Control shall be treated as if such termination occurred
on the date of such Change in Control if it is reasonably demonstrated that the
termination was at the request of the third party who has taken steps reasonably
calculated to effect such Change in Control or otherwise arose in connection
with or in anticipation of such Change in Control.  In such case, Mr. Matros
shall be entitled (in addition to the benefits described in Section 5(b)(1)
which were triggered in connection with the original Severance Date) to the
difference between the non-discounted present value of the benefits described in
Section 5(b)(2) above less the non-discounted present value of the benefits
described in Section 5(b)(1) above (each determined as of the Severance Date),
which difference shall be paid to Mr. Matros upon or within thirty (30) days
following the occurrence of such Change in Control.
 
 
c.
“Change in Control.”  For purposes of this Section 5, a “Change in Control”
shall be deemed to have occurred if any of the following events occurs:

 
 
1.
Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company (an “Acquiring Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of the Company;

 
 
2.
A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of the Company or surviving entity outstanding immediately after such
merger or consolidation;

 
 
3.
A sale or other disposition by the Company of all or substantially all of the
Company’s assets;

 
 
4.
During any period of not more than one (1) year (beginning on or after the
Effective Date), individuals who at the beginning of such period constitute the
Board of Directors and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination was previously so approved, no longer constitute a majority of the
Board of Directors;

 
8

--------------------------------------------------------------------------------


 
provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to the Company (“Chapter 11 Plan”), or a liquidation under the
Bankruptcy Code constitute a Change in Control and provided further that in no
event shall any transaction be considered a Change in Control if it does not
constitute a change in the ownership or effective control of Sun or a change in
the ownership of a substantial portion of Sun’s assets, each within the meaning
of Section 409A of the United States Internal Revenue Code of 1986, as amended
(the “Code”) and the Treasury Regulations promulgated thereunder (“Section
409A”).  In addition, notwithstanding Sections 5(c)(1), 5(c)(2), 5(c)(3) and
5(c)(4), a Change in Control shall not be deemed to have occurred in the event
of a sale or conveyance in which the Company continues as a holding company of
an entity or entities that conduct the business or businesses formerly conducted
by the Company, or any transaction undertaken for the purpose of reincorporating
the Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock.  A
Change in Control shall not, by itself, constitute Good Reason hereunder.
 
 
d.
Cooperation.  Following the expiration or a termination of this Agreement for
any reason, Mr. Matros shall provide such cooperation as is reasonably required
by the Company, including, without limitation, consulting with the Company with
respect to litigation and/or matters that relate to facts and circumstances that
occurred during the term of his employment by the Company, and executing such
documents and instruments relating to such term of employment as are reasonably
requested by Sun.

 
Section 6:   Reduction in Compensation to Avoid Excise Tax.  Notwithstanding
anything herein to the contrary, if the excise tax imposed by Section 4999 of
the Code or any similar or successor tax (the “Excise Tax”) applies to any
payments, benefits and/or amounts received (or otherwise to be received) by Mr.
Matros pursuant to Section 5(b) or otherwise, including, without limitation,
amounts received or deemed received, within the meaning of any provision of the
Code, by Mr. Matros as a result of (and not by way of limitation) any automatic
vesting, lapse of restrictions and/or accelerated target or performance
achievement provisions, or otherwise, applicable to outstanding grants or awards
to Mr. Matros under any of Sun’s incentive plans (collectively, the “Total
Payments”), then the Total Payments shall be reduced (but not below zero) so
that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
shall be made only if the total after-tax benefit to Mr. Matros is greater after
giving effect to such reduction than if no such reduction had been made.  If
such a reduction is required, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any accelerated vesting of stock
options that then have a term of one year or less and are then under-water, then
by reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of any other stock options, then by reducing
or eliminating any accelerated vesting of other equity awards, and then by
reducing or eliminating any other remaining Total Payments, in each case in
reverse order beginning with the payments which are to be paid the farthest in
time from the date of the


 
9

--------------------------------------------------------------------------------

 
related change in control event. The preceding provisions of this Section 6
shall take precedence over the provisions of any other plan, arrangement or
agreement governing Mr. Matros’ rights and entitlements to any benefits or
compensation. The Company agrees that, prior to and in connection with any
Change in Control, the Company will reasonably consider alternatives (if any)
Mr. Matros may have to eliminate or mitigate the impact of any Excise Tax on his
Total Payments.
 
 
a.
Determination of Reduction.  The amount of the reduction in compensation shall
be determined by an accounting firm retained by Sun (the “Accounting Firm”)
using such formulas as the Accounting Firm deems appropriate.  No compensation
to Mr. Matros shall be reduced pursuant to the provisions of this Section 6 if
the Accounting Firm determines that the payments to Mr. Matros are not subject
to an Excise Tax.

 
 
b.
Payment of Excise Tax.   If a reduction in compensation that results in no
Excise Tax being payable does not result in Mr. Matros having a more positive
after-tax financial position than he would have enjoyed without the reduction
but with the resulting application of the Excise Tax, then, at the option of Mr.
Matros, he can choose to pay the amount of the Excise Tax and avoid the
reduction in compensation.  The amount of the Excise Tax shall be determined by
the Accounting Firm using such formulas as the Accounting Firm deems
appropriate.  In the event the Mr. Matros chooses to pay the Excise Tax, he will
have no right of reimbursement or payment of additional compensation from the
Company.

 
Section 7:  Protection of Sun’s Interests.
 
 
a.
Ownership of Property.  Mr. Matros acknowledges and agrees that any and all
property developed, discovered or created by him during the pendency of his
employment by the Company, including, without limitation, any and all
copyrights, trademarks, trade secrets or other intellectual property is and
shall remain the sole and exclusive property of the Company and Mr. Matros
hereby sells, assigns and otherwise transfers all of his right, title and
interest in and to such property, if any, to the Company.

 
 
b.
Confidentiality.  Mr. Matros agrees that he will not at any time, during or
after the term of this Agreement, except in performance of his obligations to
Sun hereunder or with the prior written consent of the Board of Directors,
directly or indirectly disclose to any person or organization any secret or
“Confidential Information” that Mr. Matros may learn or has learned by reason of
his association with Sun and its direct and indirect subsidiaries.  For purposes
of all of this Section 7 only, “Sun” shall also include Sun’s direct and
indirect subsidiaries.  The term “Confidential Information” means any
information not previously disclosed to the public or to the trade by Sun’s
management with respect to Sun’s products, services, business practices,
facilities and methods, salary and benefit information, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, pricing information, customer lists, financial information
(including revenues, costs or



 
10

--------------------------------------------------------------------------------

 
profits associated with any of Sun’s products or lines of business), business
plans, prospects or opportunities.
 
 
c.
Exclusive Property.  Mr. Matros confirms that all Confidential Information is
and shall remain the exclusive property of Sun.  All business records, papers
and documents kept or made by Mr. Matros relating to the business of Sun shall
be and remain the property of Sun.  Upon the expiration or termination of Mr.
Matros’ employment with Sun for any reason or upon the request of Sun at any
time, Mr. Matros shall promptly deliver to Sun, and shall not without the
consent of the Board of Directors, retain copies of, Confidential Information,
or any written materials not previously made available to the public, or records
and documents made by Mr. Matros or coming into Mr. Matros’ possession
concerning the business or affairs of Sun.

 
 
d.
Nonsolicitation.  Mr. Matros shall not, during his employment under this
Agreement, and for two (2) years following the termination of this Agreement,
for whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with Sun or any customer, patient or client of Sun to
terminate his or her association or contract with Sun, nor in any manner,
directly or indirectly, interfere with the relationship between Sun and any of
such persons or entities.

 
 
e.
Non-Disparagement.  Mr. Matros shall not during his employment under this
Agreement and for two (2) years following termination of the Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Sun or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives.  Sun and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Mr. Matros or his reputation or that
reflect negatively on Matros’ performance, skills or ability.

 
 
f.
Violation of Covenants.

 
 
1.
Without intending to limit the remedies available to Sun, Mr. Matros
acknowledges that a breach of any of the covenants in this Section 7 may result
in material irreparable injury to Sun for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Sun shall be entitled
to obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Mr. Matros from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

11

--------------------------------------------------------------------------------


 
 
2.
In the event that Mr. Matros breaches any of the covenants in this Section 7,
Sun shall be entitled to cease payment of any further compensation or benefits
pursuant to Section 5(b) or otherwise (other than compensation payable pursuant
to Section 5(b)(1)(ii)) and recover from Mr. Matros any amounts paid to him
pursuant to the provisions of Section 5(b)(1)(i), Section 5(b)(2)(i) or Section
5(b)(2)(iii).

 
Section 8:    Miscellaneous Provisions.
 
 
a.
Amendments, Waivers, Etc.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 
 
b.
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 
 
c.
Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered
hereby.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, including the Existing Agreement,
negotiations, correspondence, undertakings and communications of the parties,
oral or written, with respect to the subject matter hereof.

 
 
d.
Resolution of Disputes.  Any disputes arising under or in connection with this
Agreement may, at the election of Mr. Matros or Sun, be resolved by binding
arbitration, to be held in Orange County, California in accordance with the
rules and procedures of the American Arbitration Association.  If arbitration is
elected, Mr. Matros and Sun shall mutually select the arbitrator. If Mr. Matros
and Sun cannot agree on the selection of an arbitrator, each party shall select
an arbitrator and the two arbitrators shall select a third arbitrator who shall
resolve the dispute.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  Nothing herein shall limit
the ability of Sun to obtain the injunctive relief described in Section 7(f)
pending final resolution of matters that are sent to arbitration.

 
 
e.
Attorneys’ Fees.  Sun shall pay or reimburse Mr. Matros on an after-tax basis
for all costs and expenses (including, without limitation, court costs, costs of
arbitration and reasonable legal fees and expenses which reflect common practice
with respect to the matters involved) incurred by Mr. Matros if Mr. Matros
prevails on the merits of any claim, action or proceeding (i) contesting or


 
12

--------------------------------------------------------------------------------

 
otherwise relating to the existence of Good Cause in the event of Mr. Matros’
termination of employment during the Term for Good Cause; (ii) enforcing any
right, benefit or obligation under this Agreement, or otherwise enforcing the
terms of this Agreement or any provision thereof; or (iii) asserting or
otherwise relating to the existence of Good Reason in the event of Mr. Matros’
termination of employment during the Term for Good Reason.
 
 
f.
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

 
 
g.
Notice.  For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

 
To Sun:
 
Sun Healthcare Group, Inc.
Attention:  General Counsel
18831 Von Karman, Suite 400
Irvine, California 92612-1537
 
To Mr. Matros:
Mr. Richard Matros
14 Scenic Bluff
Newport Coast, California 92657
 
 
h.
Section 409A.

 
 
1.
If Mr. Matros is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Mr. Matros’ separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder) and
any payment or benefit provided in Section 5 hereof constitutes a “deferral of
compensation” within the meaning of Section 409A, Mr. Matros shall not be
entitled to any such payment or benefit until the earlier of: (i) the date which
is six (6) months after his separation from service for any reason other than
death, or (ii) the date of his death.  The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A.  Any amounts otherwise payable to
Mr. Matros upon or in the six (6) month period following his separation from
service that are not so paid by reason of this Section 8(h)(1) shall be paid
(without interest) as soon as practicable (and in all events within thirty (30)
days) after the date that is six (6) months after Mr. Matros’ separation from
service (or, if


 
13

--------------------------------------------------------------------------------

 
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of his death).
 
 
2.
To the extent that any reimbursements pursuant to Sections 3(h), 5(b)(3)  and
8(e) are taxable to Mr. Matros, any reimbursement payment due to Mr. Matros
pursuant to such provision shall be paid to Mr. Matros on or before the last day
of Mr. Matros’ taxable year following the taxable year in which the related
expense was incurred.  The benefits and reimbursements pursuant to Sections
3(h), 5(b)(3)and 8(e) are not subject to liquidation or exchange for another
benefit and the amount of such benefits and reimbursements that Mr. Matros
receives in one taxable year shall not affect the amount of such benefits and
reimbursements  that Mr. Matros receives in any other taxable year.

 
 
3.
It is intended that any amounts payable under this Agreement and Sun’s and Mr.
Matros’ exercise of authority or discretion hereunder shall comply with and
avoid the imputation of any tax, penalty or interest under Section 409A.  This
Agreement shall be construed and interpreted consistent with that intent.

 
The parties hereto have executed this Agreement as of the date first above
written.
 

   
RICHARD K. MATROS
       
/s/ Richard K. Matros
 
 
SUN HEALTHCARE
GROUP, INC.
 
 
     
/s/ Michael Newman
 
Its Executive Vice
President
 



 

 
14

--------------------------------------------------------------------------------

 


 

 
